DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 9-12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HogforsGST Oy (EP 3 708 915 A1).
Regarding claim 1, HogforsGST Oy discloses a method for recovering heat from flue gas of a boiler (12), the method comprising passing the flue gas of the boiler though a flue gas cooling unit (16), cooling the flue gas in the flue gas cooling unit, said cooling comprising transferring heat from the flue gas into a circulation of a flue gas cooling liquid (24,30,[0035],Figure 1), transferring heat energy of said flue gas cooling liquid heated in the flue gas cooling unit into a heat pump (32, Figure 2), arranging the heat pump (32, Figure 2) for receiving heat energy also from a circulation arrangement (23,[0023]) of a district cooling system, wherein the heat pump is coupled to a circulation arrangement  (23, [0039]) of a district heating system, wherein the method further comprises transferring in the heat pump heat energy received from said cooling liquid and from said circulation arrangement of district cooling system into said circulation arrangement of district heating system, for lowering the temperature of said flue gas cooling liquid and cooling fluid of said district cooling system, and raising the temperature of heating fluid of said district heating system ([0033]).
Regarding claim 2, HogforsGST Oy discloses the method according to claim 1, comprising cooling the flue gas in a flue gas scrubber ([0048]) by said flue gas cooling liquid.
Regarding claim 5, HogforsGST Oy discloses the method according to claim 1, comprising feeding the flue gas cooling liquid (22, Figure 1) in the heat pump (32) and circulating it back therefrom to the flue gas cooling unit (16).
Regarding claim 6, HogforsGST Oy discloses the method according to claim 1, comprising feeding the flue gas cooling liquid in a heat exchanger (50, Figure 2), and in the heat exchanger, transferring heat from the flue gas cooling liquid into a transfer liquid (via 40) circulating between the heat exchanger and the heat pump (32).
Regarding claim 9, HogforsGST Oy discloses the method according to claim 1, comprising feeding all the district heating fluid coming from the circulation arrangement (23, Figure 23) of district heating system in the heat pump (32).
Regarding claim 10, HogforsGST Oy discloses the method according to claim 1, comprising feeding only a part of the district heating fluid coming from the circulation arrangement (23, Figure 2) of district heating system in the heat pump (32), and feeding rest of said district heating fluid past the heat pump (via 58).
Regarding claim 11, HogforsGST Oy discloses an arrangement for recovering heat from flue gas of a boiler (12), the arrangement comprising a flue gas cooling unit (16, Figure 1), configured to cool the flue gas with a flue gas cooling liquid, a heat pump (32, Figure 2)  coupled to the flue gas cooling unit, a circulation arrangement (23,[0023]) of a district cooling system, and a circulation arrangement (23, [0039]) of a district heating system, the heat pump (32) arranged to receive flue gas cooling liquid heated in said flue gas cooling unit, district cooling fluid from the circulation arrangement of a district cooling system, district heating fluid from the circulation arrangement of a district heating system, the heat pump configured for receiving heat energy from the flue gas cooling liquid, receiving heat energy from the district cooling fluid, and raising temperature of the district heating fluid ([0033]).
Regarding claim 12, HogforsGST Oy discloses the arrangement according to claim 11, wherein the flue gas cooling unit comprises a flue gas scrubber ([0048]) or a flue gas condenser.
Regarding claim 14, HogforsGST Oy discloses the arrangement according to claim 11, comprising a heat exchanger (50, Figure 2) arranged for receiving the flue gas cooling liquid from the flue gas cooling unit and/or the combustion air humidifier, and transferring heat (via 40) from the flue gas cooling liquid into a transfer liquid arranged to circulate between the heat exchanger and the heat pump (32).
Regarding claim 16, HogforsGST Oy discloses the arrangement according to claim 11, wherein the circulation arrangement of district heating system (23, Figure 23) is connected to the heat pump for circulating all the district heating fluid through the heat pump (32).
Regarding claim 17, HogforsGST Oy discloses the arrangement according to claim 11, wherein the circulation arrangement of district heating system comprises a by-pass piping (56, Figure 2) arranged for feeding only a part of the district heating fluid coming from the circulation arrangement (23) of district heating system in the heat pump (32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over HogforsGST Oy (EP 3 708 915 A1) and Anderson (US 4,660,511).
Regarding claim 3, HogforsGST Oy discloses the method according to claim 1, but not the step of cooling the flue gas in a tube heat exchanger by said flue gas cooling liquid.
However, Anderson discloses a flue gas heat recovery system (Abstract) with steps comprising cooling the flue gas in a tube heat exchanger (24,26, Figure 1) by said flue gas cooling liquid (56,58). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application to utilize a tube- style heat exchanger because they are industry standard and inexpensive.
Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HogforsGST Oy (EP 3 708 915 A1) and FU et al. (US 2018/0223699).
Regarding claim 7, HogforsGST Oy discloses the method according to claim 1, but not the heat pump is an absorption heat pump.
However, FU discloses a heat supply device (Abstract) wherein the heat pump (5) is an absorption heat pump ([0031]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application to a myriad of heat pump types, such as an absorption type because they are industry standard and inexpensive.
Regarding claim 8, HogforsGST Oy (H), as modified, discloses the method according to claim 7, comprising feeding steam and/or hot water in a generator of the AHP for driving the AHP (H-.24 would feed the AHP).
Regarding claim 15, HogforsGST Oy discloses the method according to claim 11, but not the heat pump is an absorption heat pump.
However, FU discloses a heat supply device (Abstract) wherein the heat pump (5) is an absorption heat pump ([0031]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application to a myriad of heat pump types, such as an absorption type because they are industry standard and inexpensive.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over HogforsGST Oy (EP 3 708 915 A1) and Duarte-Escareno et al. (US 2012/0125157A1).
Regarding claim 4, HogforsGST Oy discloses the  method according to claim 1, but not the step of feeding flue gas cooling liquid from the flue gas cooling unit into a combustion air humidifier, heating and moisturizing combustion air to be fed in the boiler by heat energy of said flue gas cooling liquid in said combustion air humidifier, and exiting flue gas cooling liquid cooled in the combustion air humidifier from said combustion air humidifier, the method further comprising transferring heat energy of flue gas cooling liquid exiting the combustion air humidifier into the heat pump.
However, Duarte-Escareno discloses a method of utilizing waste energy (Abstract)  comprising feeding flue gas cooling liquid  (via 58,68) from the flue gas cooling unit into a combustion air humidifier (66, Figure 2), heating and moisturizing combustion air to be fed in the boiler (72)  by heat energy of said flue gas cooling liquid in said combustion air humidifier, and exiting flue gas cooling liquid  (67) cooled in the combustion air humidifier from said combustion air humidifier, the method further comprising transferring heat energy of flue gas cooling liquid exiting the combustion air humidifier into the heat pump.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application to maximize the waste heat from the flue to enhance the combustion of the boiler.
Regarding claim 13, HogforsGST Oy discloses the arrangement according to claim 11,  but not  a combustion air humidifier arranged for heating and moisturizing combustion air to be fed in the boiler, wherein the combustion air humidifier is connected to the flue gas cooling unit by a feed piping for receiving flue gas cooling liquid in higher temperature for heating said combustion air, the combustion air humidifier being arranged for returning said flue gas cooling liquid in lower temperature back to the flue gas cooling unit by a return piping, wherein the heat pump is arranged in relation to the return piping for receiving heat energy therefrom and transfer said heat energy to the district heating fluid.
However, Duarte-Escareno discloses an arrangement of utilizing waste energy (Abstract), comprising a combustion air humidifier (66, Figure 2) arranged for heating and moisturizing combustion air to be fed in the boiler (72), wherein the combustion air humidifier is connected to the  flue gas cooling( via 68) unit by a feed piping for receiving flue gas cooling liquid in higher temperature for heating said combustion air, the combustion air humidifier being arranged for returning said flue gas cooling liquid in lower temperature back to the flue gas cooling unit by a return piping (67), wherein the heat pump is arranged in relation to the return piping for receiving heat energy therefrom and transfer said heat energy to the district heating fluid.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this application to maximize the waste heat from the flue to enhance the combustion of the boiler.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762